Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recites the limitation "determining a confidence score that a transaction amount, of the transaction data, associated with purchasing items other than fuel at a fuel station" at the fourteenth and fifteenth line of Claim 1, nineteenth through twenty-first line of Claim 8, and eighteenth through twentieth line of Claim 15, and “transaction data identifying purchases of fuel at fuel stations” at the second line of Claim 1, fifth line of Claim 8, and fifth line of Claim 15. The term “transaction data” is limited to “data identifying purchases of fuel at fuel stations,” excluding all data “associated with purchasing items other than fuel at a fuel station.” Grammatically, because of the use of “that” instead of “of,” the limitation of "determining a confidence score that a transaction amount, of the transaction data, associated with purchasing items other than fuel at a fuel station" is grammatically incorrect. Without a verb, such as “is,” the limitation is interpreted as if the association with non-fuel purchases is limiting the defined term of “a transaction amount.” This interpretation is inconsistent with the prior definition of “transaction data,” and therefore creates confusion. With the addition of the verb “is not,” the confidence value could be interpreted as quantifying the confidence that the “transaction amount” is not, in fact, of a fuel transaction. Following this interpretation, the confidence value could not un-identify a purchase as being associated with a fuel purchase. Further examination of Claims 1, 8, and 15 herein will be based on interpreting the fourteenth and fifteenth line of Claim 1, nineteenth through twenty-first line of Claim 8, and eighteenth through twentieth line of Claim 15, as stating "determining a confidence score that a transaction amount, of the transaction data, is not associated with purchasing items other than fuel at a fuel station . . . ."
Claims 1, 8, and 15 recites the limitation “the machine learning model includes a clustering model that employs cluster analysis to identify similarities between the historical transaction data, the historical location data, the historical confidence scores, the historical vehicle data, and the particular fuel prices.” It is unclear as to which field of data (i.e. the historical transaction data, the historical location data, the historical confidence scores, the historical vehicle data, and the particular fuel prices) the cluster analysis identifies similarities between or whether or not the cluster analysis finds similarities within a single data field. Therefore, the claim language is confusing. Further examination of Claims 1, 8, and 15 herein will be based on interpreting the limitation as reciting limitation “the machine learning model includes a clustering model that employs cluster analysis to identify similarities between and two of the following types data, or within any of the following types data: the historical transaction data, the historical location data, the historical confidence scores, the historical vehicle data, and the particular fuel prices.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Claims 1, 8, and 15 recites “A method, comprising” (Claim 1), “A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to” (Claim 8), “A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to” (Claim 15):
“receiv[-e and -ing, by a device,] transaction data identifying purchases of fuel at fuel stations, wherein the purchases of fuel are made with:”
“mobile transaction card applications of client devices, and transaction cards;”
“receiv[-e and -ing, by the device,] location data identifying locations associated with users of the client devices and the transaction cards;”
“receiv[-e and -ing, by the device,] user history data associated with prior purchases of fuel at fuel stations by the users;”
“process[ing, by the device,] the transaction data, the location data, and the user history data, with a machine learning model, to determine fuel prices at the fuel stations;”
“wherein processing the transaction data, the location data, and the user history data, with the machine learning model comprises: ”
“determining a confidence score that a transaction amount, of the transaction data, associated with purchasing items other than fuel at a fuel station, and”
“determining the fuel prices at the fuel stations based on the confidence score, ”
“wherein the machine learning model is trained based on historical transaction data, historical location data, historical confidence scores, and historical vehicle data to determine particular fuel prices, and”
“wherein the machine learning model includes a clustering model that employs cluster analysis to identify similarities between the historical transaction data, the historical location data, the historical confidence scores, the historical vehicle data, and the particular fuel prices.”
“determin[-e and -ing, by the device,] a ranked list of particular fuel stations, of the fuel stations, in a geographical area based on determining the fuel prices at the fuel stations;”
“populat[-e and -ing, by the device and] based on the location data and the ranked list of the particular fuel stations, a map to identify the particular fuel stations and the fuel prices at the particular fuel stations; and”
“perform[ing, by the device,] one or more actions based on the map.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) receiving transaction data, location data, and history data of a fuel purchase (2) processing data to determine fuel price, (3) populating a map identifying fuel stations and the fuel prices, and (4) performing one or more actions based on the map, all of which are managing personal behavior by following rules and interacting between people by communicating information and commercial interactions, which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The mere the recitation of generic computer components (i.e., the device, memory, processor, and non-transitory computer-readable medium) implementing the identified abstract idea does not take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial interactions,” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Claims 1, 8 and 15 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the “memories,” “processors,” “non-transitory computer-readable medium,” and “devices” (i.e., “memories,” “non-transitory computer-readable medium,” are generic forms of computer memory; “processors” are a generic computer component; and “devices” is a generic term for a computer to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer) are generic computer components. See MPEP 2106.05(f). The further limitations of being “communicatively coupled  [and] configured to,” or “storing instructions . . . that, when executed . . . , cause [a processor] to:” (1) receive transaction, location, and history data of a fuel purchase (2) process the data to determine fuel price based on a cluster model, (3) populate a map identifying fuel stations and the fuel prices, and (4) perform actions based on the map, are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional elements of the “memories,” “processors,” “non-transitory computer-readable medium,” and “devices,” amounts to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-7 provide further limitation to Claim 1, which includes: 
“determining geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices” (Claim 7);
“associating data identifying the geographical distances with the ranked list of the particular fuel stations to generate a modified ranked list of the particular fuel stations” (Claim 7);
“providing the modified ranked list of the particular fuel stations to the particular client device” (Claim 7);
“wherein populating the map to identify the particular fuel stations and the fuel prices at the particular fuel stations” (Claim 5) comprises: 
“determining a set of the particular fuel stations with lowest fuel prices based on the ranked list;”
“providing indicators to highlight the set of the particular fuel stations in the map; and”
“overlaying the indicators on the map.”
“wherein performing the one or more actions comprises [one or more of]:” (Claims 2-3, 4, and 6)
 “providing an overlay identifying the particular fuel stations and the fuel prices to one of the client devices via a navigation application” (Claim 2);
“generating directions to one of the particular fuel stations and providing the directions, via the map, to one of the client devices” (Claim 2);
“receiving, from the particular client device, data indicating a selection of one of the particular fuel stations from the ranked list” (Claim 4);
“determining a set of the particular fuel stations geographically located a threshold distance from a particular client device of the client devices” (Claim 6);
“identifying, based on the ranked list, one fuel station from the set of the particular fuel stations with a lowest fuel price” (Claim 6);
“determining[, based on the selection,] directions from a location of the particular client device to a location of the one of the particular fuel stations” (Claims 4 and 6);
“providing the map [and the ranked list] to one of the client devices [via an email or messaging application]” (Claims 2 and 3) “[or] to a particular client device of the client devices” (Claim 4);
“causing an autonomous vehicle to drive to one of the fuel stations based on the map” (Claim 2);
“causing an autonomous flying vehicle to fly to one of the fuel stations to capture images of the fuel prices for confirmation and feedback for retraining the machine learning model” (Claim 3);
“generating and providing a report of fuel prices over time in the geographical area” (Claim 3); and/or
“providing the directions to the particular client device” (Claims 4 and 6).
Dependent Claims 2-7, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 2-7 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further limit the abstract idea of Claim 1 by (1) determining and/or generating distance and directions to a gas station , (2) filtering and ranking the list or map of gas stations or identifying a single gas station based on certain parameters, (3) providing and displaying certain information to and on a clients device, and providing instructions to autonomous vehicles (under the broadest reasonable interpretation of “causing an autonomous [flying] vehicle to [travel]” is more broad than “controlling,” “driving,” or “flying” an autonomous vehicle by including merely providing instruction, such as merely providing directions or a location). The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Further, and in the alternative, if the “causing” of an autonomous vehicle to move could be interpreted as an additional element, such “causing” merely generally links the use to a particular technological environment or field of use, the broad field of use being movement of a vehicle. Additionally, performing the determinations, operations, actions, and communications of Claim 1 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components-using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claim 1. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 2-7 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 9-14 provide further limitation to Claim 8, which includes: 
“wherein the ranked list ranks the particular fuel stations in an order based on the fuel prices at the particular fuel stations” (Claim 9);
“wherein a first fuel station, of the particular fuel stations, with a less expensive fuel price is ranked higher in the ranked list than a second fuel station, of the particular fuel stations, with a more expensive fuel price”  (Claim 9);
“wherein the machine learning model is a clustering model” (Claim 10);
“wherein the one or more processors, when processing the transaction data, the location data, and the user history data, with a machine learning model,  determine the fuel amounts based on” (Claim 11)
“determining whether the users are fixed fuel amount users or variable fuel amount users, or”
“determining whether the users are fixed transaction amount users or variable transaction amount users;” and/or
“wherein the one or more processors, when performing the one or more actions,” (Claims 12-14) are configured to:
“determine geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices” (Claims 12 and 14);
“determine hours of operation for the particular fuel stations” (Claims 13-14);
“provide data identifying [geographical distances and/or the hours of operation] in the map with the fuel prices at the particular fuel stations” (Claims 12-14); and
“provide the map to [the particular or one of the] client device” (Claims 12-14).
Dependent Claims 9-14, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 9-14 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further limit the abstract idea of Claim 8 by (1) determining information related to the user, the gas station, and both the user and the gas station, (2) filtering, ranking, and displaying on a map, gas stations, (3) providing and displaying certain information to and on a clients device, and (4) limiting the machine learning model to a cluster model. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the determinations, operations, actions, and communications of Claim 8 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components-using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claim 8. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 9-14 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 16-20 provide further limitation to Claim 15, which includes: 
“determine a set of the particular fuel stations geographically located a threshold distance from the one of the client devices” (Claim 18);
“identify, based on the ranked list, one fuel station from the set of the particular fuel stations with a lowest fuel price” (Claim 18);
“determine geographical distances between locations of the particular fuel stations and a location of the one of the client devices” (Claim 19);
“associate data identifying the geographical distances with the ranked list of the particular fuel stations to generate a modified ranked list of the particular fuel stations” (Claim 19);
“provide the modified ranked list of the particular fuel stations to the one of the client devices” (Claim 19);
“process the transaction data, the location data, the user history data, and vehicle data associated with the users to determine the fuel prices at the fuel stations” (Claim 20);
“provide the information [and the ranked list] to the one of the client devices [via a navigation, email, or instant messaging application]” (Claim 16-17);
“receive, from the one of the client devices, data indicating a selection of one of the particular fuel stations from the ranked list” (Claim 17);
“generate directions to one of the particular fuel stations and provide the directions to the one of the client devices” (Claim 16);
“retrain the machine learning model based on the information” (Claim 16);
“determine[, based on the selection,] directions from a location of the one of the client devices to a location of the one [of the particular] fuel station[s]” (Claim 17-18); and/or
“provide the directions to the one of the client devices” (Claim 17-18).
Dependent Claims 16-20, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 16-20 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further limit the abstract idea of Claim 15 by (1) selecting a gas station, (1) determining and generating information (i.e. directions or parameters) related to the user, the gas station, and both the user and the gas station, (2) determining, filtering, ranking, and displaying on a map, gas stations, (3) providing and displaying certain information to and on a clients device, and (4) updating the machine learning model. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. Additionally, performing the determinations, operations, actions, and communications of Claim 15 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amount to mere instructions to implement the abstract idea using generic computer components-using the computer, in its ordinary capacity, as a tool to perform the abstract idea, just as in Claim 15. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 16-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 5, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Your Ultimate Guide To GasBuddy: Saving At The Pump, CHESTER Luggage, Suitcases & Carry-Ons (“Chester” https://chestertravels.com/ultimate-guide-to-gasbuddy/ Published 12/20/2019 as evidenced by html source code line 43: <meta property="article:modified_time" content="2019-12-20T15:21:35+00:00" />) in view of US8781990B1 ("Alfaro"), US8060423B1 (“Rukonic”), and US10242019B1 (“Shan”).
Regarding Claims 1, 8, and 15, Chester teaches “A method, comprising” in Claim 1, “A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to” in Claim 8, and “A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to” in Claim 15:
“receiv[-e and -ing, by a device,] transaction data identifying purchases of fuel at fuel stations, wherein the purchases of fuel are made with” (Section “Reporting Fuel Prices and More” shows “GasBuddy relies heavily on reports from its members to keep their information on gas prices as updated as possible. Members can keep the service going strong by reporting prices at their local gas stations. This is easy to do with the app, but obviously, you shouldn’t do it while you’re driving. Many members will update prices as they stop to fill up.”):
“mobile transaction card applications of client devices, and transaction cards” (Section “Using Pay With GasBuddy” shows “Members also have the ability to save even more on their fuel by enrolling in a free program called Pay With GasBuddy. This is not a credit card, but a free payment card that links to your checking account to pay for gas. . . . Enrolling in Pay With GasBuddy is quick and can be done either on the GasBuddy website or mobile app. You will need to provide checking account information, as this is where your fuel payments will be deducted when you use your card.”);
“receiv[-e and -ing, by the device,] location data identifying locations associated with users of the client devices and the transaction cards” (Section “Reporting Fuel Prices and More” shows “GasBuddy relies heavily on reports from its members to keep their information on gas prices as updated as possible. Members can keep the service going strong by reporting prices at their local gas stations. This is easy to do with the app, but obviously, you shouldn’t do it while you’re driving. Many members will update prices as they stop to fill up.” Because reported prices are associated with a specific gas station, the location of the user submitting the price must be included in the data submitted with the app.);
“determin[-e and -ing, by the device,] a ranked list of particular fuel stations, of the fuel stations, in a geographical area based on determining the fuel prices at the fuel stations” (Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements).);
“populat[-e and -ing, by the device and] based on the location data and the ranked list of the particular fuel stations, a map to identify the particular fuel stations and the fuel prices at the particular fuel stations” (Section “Find the Closest Gas Station in an Unfamiliar Area” shows “If you’re running low on fuel in an unfamiliar area, the GasBuddy app can also be a lifesaver by showing you the closest gas stations based on your GPS location. This can really come in handy if your fuel light is on and you have no idea where the nearest gas station is. The GasBuddy app also has a map feature that allows you to view gas stations along your route.”); and
“perform[ing, by the device,] one or more actions based on the map” (Section “Find the Closest Gas Station in an Unfamiliar Area” shows “If you’re running low on fuel in an unfamiliar area, the GasBuddy app can also be a lifesaver by showing you the closest gas stations based on your GPS location. This can really come in handy if your fuel light is on and you have no idea where the nearest gas station is. The GasBuddy app also has a map feature that allows you to view gas stations along your route.” Section “Plan Fuel Stops on an Upcoming Trip” shows “If you have a road trip coming up, consider using GasBuddy to plan out your fuel stops along the way. Doing so can save you money by allowing you to select the gas stations with the cheapest gas and other amenities you need. And of course, having your stops planned out can make your trip go more smoothly while reducing your stress.” Therefore, Chester teaches at least the actions of navigating, displaying, and choosing the closest gas station are based on the map.).
Chester does not teach: 
“receiv[-e and -ing, by the device,] user history data associated with prior purchases of fuel at fuel stations by the users” or
“process[ing, by the device,] the transaction data, the location data, and the user history data, with a machine learning model, to determine fuel prices at the fuel stations,”
“wherein processing the transaction data, the location data, and the user history data, with the machine learning model comprises: ”
“determining a confidence score that a transaction amount, of the transaction data, associated with purchasing items other than fuel at a fuel station, and”
“determining the fuel prices at the fuel stations based on the confidence score,”
“wherein the machine learning model is trained based on historical transaction data, historical location data, historical confidence scores, and historical vehicle data to determine particular fuel prices, and”
“wherein the machine learning model includes a clustering model that employs cluster analysis to identify similarities between the historical transaction data, the historical location data, the historical confidence scores, the historical vehicle data, and the particular fuel prices.”
Alfaro teaches:
“receiv[-e and -ing, by the device,] user history data associated with prior purchases of fuel at fuel stations by the users” (Fig. 2 and C4L05-L43 shows calculation of a reliability score ("value unreliability 210") based on the accuracy of the user's prior data.) and
“process[ing, by the device,] the transaction data, the location data, and the user history data, with a [statistical] model, to determine fuel prices at the fuel stations” (C5L10-L20 shows “The consensus engine 110 determines 315 the value probabilities 220 for the proposed values for an attribute. In order to determine 315 value probabilities 220 for the proposed values for an attribute, the consensus engine 110 retrieves 307 a subset of proposed values for the attribute as well as the value unreliability 210 for each from the attribute database 140. The consensus engine 110 also retrieves 311 the user accuracy 215 for the user providing each proposed value from the user profile database 135. These inputs are used to determine 315 the value probability 220.” C3L48-L62 shows "The client 155 is any type of device that is adapted to access the GI server 100 over the network 150 and that allows user to input information which the client 155 in turn transmits to the GI server 100. Examples include, but are not limited to, personal computing devices including handheld and mobile devices. Users can access online maps from the online map hosting system 130 (described below), and propose values for attributes of the map features via the client 155. The proposed attribute values are received at the GI server 100 via the network interface 105. The GI server 100 determines consensus values from the proposed values, and provides the consensus values to the online map hosting system 130. For simplicity only three clients 155 are shown; in practice there will be numerous clients 155 communicating with GI server 100." Fig. 3 and C4L62-C7L51 shows the calculation of consensus value 225 to be displayed on the map. C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model.” C11L35-L53 shows “Example 3,” which applies the invention to gas price determination for gas price websites including “GasBuddy.com.”).
wherein processing the transaction data, the location data, and the user history data, with the [statistical] model comprises:”
“determining a confidence score that a transaction amount, of the transaction data,[is incorrect]” (C4L05-L28 shows the use of an “accuracy engine 120” and “reliability engine 125” to determine a confidence score of proposed value.), and
“determining the fuel prices at the fuel stations based on the confidence score,” (C11L35-L53 shows the determination of fuel price based on “accuracy engine 120” and “reliability engine 125.”)
“wherein the [statistical] model is . . . based on historical transaction data, historical location data, [and] historical confidence scores . . . to determine particular fuel prices” (C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model.” C6L66-C7L24 shows that the “accuracy engine 120” bases “user accuracy” based on historical confidence scores which are based on historical transaction data and historical location data (i.e. the gas station, associated with the price). C7L53-C11L33 shows “Example 1” and “Example 2,” which illustrate the model is based on at least proposed values, actual value, value reliability, user accuracy, and location name.), and
“wherein the [statistical] model includes a clustering model that employs cluster analysis to identify similarities between the historical transaction data, the historical location data, the historical confidence scores, . . . and the particular fuel prices” (C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model.” C6L66-C7L24 shows that the “accuracy engine 120” bases “user accuracy” based on historical confidence scores which are based on historical transaction data and historical location data (i.e. the gas station, associated with the price). C7L53-C11L33 shows “Example 1” and “Example 2,” which illustrate the analysis which identifies similarities between some of the following: proposed values, actual value, value reliability, user accuracy, and location name.).
Alfaro does not teach:
“process[ing, by the device,] the [data], with a machine learning model, to determine fuel prices at the fuel stations”
“determining . . . that a transaction amount, of the transaction data, associated with purchasing items other than fuel at a fuel station”, and
“wherein the machine learning model is trained based on . . . historical vehicle . . . ,” and
“wherein the machine learning model includes a clustering model that employs cluster analysis to identify similarities between the . . . historical vehicle data . . . .”
Rukonic teaches an improvement to the statistical model which includes:
“determining . . . that a transaction amount, of the transaction data, associated with purchasing items other than fuel at a fuel station” (Fig. 2 step 217 and C26L49-67 shows that the category of the user’s transaction is predicted. C4L12-17 shows that the transaction categories could include “utilities, or clothing, or car/gas.”).
“wherein the [statistical] model is . . . based on . . . historical vehicle data . . .” (Abstract shows “Financial data associated with one or more ‘contributing consumers’ is obtained from one or more sources and categorized and associated with a specific expense/income category. One or more attributes associated with the contributing consumers are then identified and used to analyze, aggregate, and categorize the financial data according to the attributes. Data representing a user financial transaction is then obtained for categorization and one or more specific user attributes associated with the user are identified. The user financial transaction is then categorized based, at least in part, on the categorization of similar contributing consumer financial transactions by contributing consumers having at least one of the specific user attributes.” See also C5L64-C6L15. Fig. 2 step 217 and C26L49-67 shows that the category of the user’s transaction is predicted with the model based on contributing consumer data having at least one similar attribute to the user. C13L03-34 shows that a user attribute can include “the type of car the contributing consumer drives;” “the contributing consumer's commute; the contributing consumer's yearly mileage; and/or any other data regarding the contributing consumer's general and/or overall financial status desired and/or available.” See also C24L64-C25L20.) and
“wherein the [statistical] model includes a clustering model that employs cluster analysis to identify similarities between . . . the historical vehicle data . . .” (Abstract shows “Financial data associated with one or more “contributing consumers” is obtained from one or more sources and categorized and associated with a specific expense/income category. One or more attributes associated with the contributing consumers are then identified and used to analyze, aggregate, and categorize the financial data according to the attributes. Data representing a user financial transaction is then obtained for categorization and one or more specific user attributes associated with the user are identified. The user financial transaction is then categorized based, at least in part, on the categorization of similar contributing consumer financial transactions by contributing consumers having at least one of the specific user attributes.” See also C5L64-C6L15. Fig. 2 step 217 and C26L49-67 shows that the category of the user’s transaction is predicted with the model based on contributing consumer data having at least one similar attribute to the user. C13L03-34 shows that a user attribute can include “the type of car the contributing consumer drives;” “the contributing consumer's commute; the contributing consumer's yearly mileage; and/or any other data regarding the contributing consumer's general and/or overall financial status desired and/or available.” See also C24L64-C25L20.).
Rukonic does not teach:
“process[ing, by the device,] the [data], with a machine learning model, to determine [latent data]”
 “wherein the machine learning model is trained . . . ,” and
“wherein the machine learning model includes a clustering model . . . .”
Shan teaches:
“process[ing, by the device,] the [data], with a machine learning model, to determine [latent data]” (C11L15-L24 shows “The latent topic compression unit 152 may be configured to analyze transaction data for a group of users and identify latent features, such as topics, included in the transaction data. One example of latent topic identification may include a latent dirichlet allocation (LDA) model. The topic identification information can be a compressed representation of the normalized transaction data for a user. The topic identification information may include, for each topic modeled by the latent feature model used by the latent topic compression unit 152, an association value.” See also Fig. 3. C8L10-L20 shows “A model generally refers to a machine learning construct which may be used by the segmentation system to automatically identify the latent topics in the transaction data and to generate segments for each user based on their transaction behavior as indicated by their transaction data. A model may be trained. Training a model generally refers to an automated machine learning process to generate the model. A model may be represented as a data structure that identifies, for a given value, one or more correlated values. For example, a topic identification data structure may include data indicating, for a candidate list of transactions, one or more topics.” See also C8L44-L60. C8L21-L34 shows “A topic generally refers to a theme or common behavior exhibited in transaction data. Topics can be learned by examining the transaction behavior of users we are interested in analyzing. Each topic may be defined by a subset of merchant categories or other information included in the transaction data. The topics may be learned such that they closely reproduce the observed behaviors in the transaction data set. For example, a set of transaction may be analyzed to determine what transaction aspects (e.g., transaction category, merchant, amount, location, time and/or day of the week of the transaction) are represented across a significant number of transactions. These aspects may be included as topics describing, in general terms, what the set of transactions are directed to.” Therefore, a “topic” would include whether or not the transactions are directed to the purchase of fuel. C20L16-L17 shows that “the topics and clusters are generated through machine learning.”),
 “the machine learning model is trained . . .” (C3L45-L53 shows “In some implementations, the method may include training the latent feature identification model through probabilistic analysis of a plurality of historical event records to identify a target number of topics. The method may also include training the clustering model using a desired compression level indicating a number of data clusters for the clustering model. Training the clustering model may include generating a center point for each data cluster using topically compressed historical event data.”) and
“wherein the machine learning model includes a clustering model . . .” (C3L45-L53 shows “In some implementations, the method may include training the latent feature identification model through probabilistic analysis of a plurality of historical event records to identify a target number of topics. The method may also include training the clustering model using a desired compression level indicating a number of data clusters for the clustering model. Training the clustering model may include generating a center point for each data cluster using topically compressed historical event data.” C20L16-L17 shows that “the topics and clusters are generated through machine learning.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rukonic with Chester and Alfaro because Rukonic teaches that including additional user data, beside transaction data, enhances the accuracy that the mathematical model can predict which category a certain transaction should be assigned (C1L09-C2L46). The predictive model in Rukonic performs the same function of accurately assigning categories to user transactions for the purpose of extracting useful data as the predictive model in Alfaro. Thus, combining Rukonic with Chester and Alfaro furthers the interest taught in Rukonic, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shan with Chester, Alfaro, and Rukonic because Shan teaches that using the machine learning model to consolidate user data transforms the data into a more useful format (C6L27-C7L2). This process includes assigning transactions “topics” in order to eliminate much of the extra data from the entire event data (C11L15-L24). The model in Shan performs the same function of accurately assigning categories to user transactions for the purpose of extracting useful data as the model in Rukonic (C25L45-58 shows “Numerous, methods, means, mechanisms, processes and/or procedures for analyzing and/or searching data in response to various search criteria/parameters are well known to those of skill in the art. Consequently, a more detailed discussion of methods, means, mechanisms, processes and/or procedures for analyzing and/or searching data in response to various search criteria/parameters, such as the analysis/search performed, in one embodiment, at SEARCH THE AGGREGATED AND/OR CATEGORIZED FINANCIAL DATA FROM THE ONE OR MORE CONTRIBUTING CONSUMERS FOR FINANCIAL DATA FROM CONTRIBUTING CONSUMERS HAVING THE SPECIFIC USER ATTRIBUTE OPERATION 215, is omitted here to avoid detracting from the invention.”). Thus, combining Shan with Chester, Alfaro, and Rukonic furthers the interest taught in Rukonic, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, Chester, Alfaro, Rukonic, and Shan teach “The method of claim 1” as shown above. Alfaro further teaches that “performing the one or more actions comprises one or more of: providing an overlay identifying the particular fuel stations and the fuel prices to one of the client devices via a navigation application; generating directions to one of the particular fuel stations and providing the directions, via the map, to one of the client devices; providing the map to one of the client devices via an email application; or causing an autonomous vehicle to drive to one of the fuel stations based on the map” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” Alfaro teaches “providing an overlay identifying the particular fuel stations” (i.e. attribute for map feature) “and the fuel prices” (i.e. consensus value) “to one of the client devices via a navigation application” (i.e. GOOGLE maps), and therefore Alfaro teaches “one . . . of” the Markush group.).
Regarding Claim 3, Chester, Alfaro, Rukonic, and Shan teach “The method of claim 1” as shown above. Chester further teaches that “performing the one or more actions comprises one or more of: providing the map to one of the client devices via an instant messaging application; providing . . . the ranked list to one of the client devices; causing an autonomous flying vehicle to fly to one of the fuel stations to capture images of the fuel prices for confirmation and feedback for retraining the machine learning model; or generating and providing a report of fuel prices over time in the geographical area” (Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements). Therefore, Chester teaches “providing . . . the ranked list to one of the client devices.”).
Alfaro further teaches that “performing the one or more actions comprises one or more of: providing the map to one of the client devices via an instant messaging application; providing the map . . .  to one of the client devices; causing an autonomous flying vehicle to fly to one of the fuel stations to capture images of the fuel prices for confirmation and feedback for retraining the machine learning model; or generating and providing a report of fuel prices over time in the geographical area” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” Therefore, Alfaro teaches “providing the map . . . to one of the client devices,” via GOOGLE maps.).
Regarding Claim 10, Chester, Alfaro, Rukonic, and Shan teach “The device of claim 8” as shown above. Alfaro further teaches that “the machine learning model is a clustering model” (Fig. 3 and C4L62-C7L51 shows the calculation of consensus value 225 to be displayed on the map. C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model,” a type of machine learning.).
Regarding Claim 13, Chester, Alfaro, and Rukonic teach “The device of claim 8” as shown above. Alfaro further teaches:
“determine hours of operation for the particular fuel stations” (C1L32-L36 “Attributes of map features that are businesses include phone numbers, fax numbers, website address, email address and opening times.”);
“provide data identifying the hours of operation in the map with the fuel prices at the particular fuel stations” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” C1L32-L36  shows “An online map is one example of an online information source that makes information about specific facts available to user. An online map includes a plurality of map features, each of which has multiple attributes. A feature and its attributes correspond to a fact which is extrinsically verifiable.” The attribute values could include hours of operation and fuel price.); and
“provide the map to one of the client devices” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.”).
Regarding Claim 16, Chester, Alfaro, Rukonic, and Shan teach “The device of claim 8” as shown above. Chester and Alfaro further teach “one or more of:”
“provide the information to the one of the client devices via a navigation application” (Alfaro C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” C1L32-L36 shows “An online map is one example of an online information source that makes information about specific facts available to user. An online map includes a plurality of map features, each of which has multiple attributes. A feature and its attributes correspond to a fact which is extrinsically verifiable.” The attribute values could include hours of operation and fuel price);
“generate directions to one of the particular fuel stations and provide the directions to the one of the client devices;”
“provide the information to the one of the client devices via an email application;”
“provide the information to the one of the client devices via an instant messaging application;”
“provide the information and the ranked list to the one of the client devices” (Chester Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements).); or
“retrain the machine learning model based on the information.”
Claims 4-7, 9, 12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Your Ultimate Guide To GasBuddy: Saving At The Pump, CHESTER Luggage, Suitcases & Carry-Ons (“Chester” https://chestertravels.com/ultimate-guide-to-gasbuddy/ Published 12/20/2019 as evidenced by html source code line 43: <meta property="article:modified_time" content="2019-12-20T15:21:35+00:00" />) in view of US8781990B1 ("Alfaro"), US8060423B1 (“Rukonic”), US10242019B1 (“Shan”), and 5 best apps to find cheap gas by David Goldman (“Goldman” CNN, 12/29/2014).
Regarding Claim 4, Chester, Alfaro, Rukonic, and Shan teach “The method of claim 1” as shown above. Chester further teaches that “performing the one or more actions comprises:” “providing . . . the ranked list to a particular client device of the client devices” (Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements).).
Chester does not teach:
“providing the map and the ranked list to a particular client device of the client devices;”
“receiving, from the particular client device, data indicating a selection of one of the particular fuel stations from the ranked list;”
“determining, based on the selection, directions from a location of the particular client device to a location of the one of the particular fuel stations;” and
“providing the directions to the particular client device.”
Alfaro further teaches “providing the map . . . to a particular client device of the client devices” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.”).
Alfaro, Rukonic, and Shan do not teach:
“receiving, from the particular client device, data indicating a selection of one of the particular fuel stations from the ranked list;”
“determining, based on the selection, directions from a location of the particular client device to a location of the one of the particular fuel stations;” and
“providing the directions to the particular client device.”
Goldman teaches:
 “receiving, from the particular client device, data indicating a selection of one of the particular fuel stations from the ranked list” (Section “MapQuest Gas Prices” shows that users can choose a gas station. Section “Gas Guru” features an image of a ranked list and map.);
“determining, based on the selection, directions from a location of the particular client device to a location of the one of the particular fuel stations” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station.); and
“providing the directions to the particular client device” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rukonic with Chester and Alfaro because Rukonic teaches that including additional user data, beside transaction data, enhances the accuracy that the mathematical model can predict which category a certain transaction should be assigned (C1L09-C2L46). The predictive model in Rukonic performs the same function of accurately assigning categories to user transactions for the purpose of extracting useful data as the predictive model in Alfaro. Thus, combining Rukonic with Chester and Alfaro furthers the interest taught in Rukonic, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shan with Chester, Alfaro, and Rukonic because Shan teaches that using the machine learning model to consolidate user data transforms the data into a more useful format (C6L27-C7L2). This process includes assigning transactions “topics” in order to eliminate much of the extra data from the entire event data (C11L15-L24). The model in Shan performs the same function of accurately assigning categories to user transactions for the purpose of extracting useful data as the model in Rukonic (C25L45-58 shows “Numerous, methods, means, mechanisms, processes and/or procedures for analyzing and/or searching data in response to various search criteria/parameters are well known to those of skill in the art. Consequently, a more detailed discussion of methods, means, mechanisms, processes and/or procedures for analyzing and/or searching data in response to various search criteria/parameters, such as the analysis/search performed, in one embodiment, at SEARCH THE AGGREGATED AND/OR CATEGORIZED FINANCIAL DATA FROM THE ONE OR MORE CONTRIBUTING CONSUMERS FOR FINANCIAL DATA FROM CONTRIBUTING CONSUMERS HAVING THE SPECIFIC USER ATTRIBUTE OPERATION 215, is omitted here to avoid detracting from the invention.”). Thus, combining Shan with Chester, Alfaro, and Rukonic furthers the interest taught in Rukonic, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goldman with Chester, Alfaro, and Rukonic because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBudy.com (Alfaro C11L35-L53), which is one of the five mobile apps, each with a similar purpose to find cheap gas, discussed in Goldman. Thus, combining Goldman with Chester, Alfaro, and Rukonic furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, Chester, Alfaro, Rukonic, and Shan teach “The method of claim 1” as shown above. Chester, Alfaro, Rukonic, and Shan do not teach: 
“determining a set of the particular fuel stations with lowest fuel prices based on the ranked list;” 
“providing indicators to highlight the set of the particular fuel stations in the map;” and
“overlaying the indicators on the map.”
Goldman teaches that “populating the map to identify the particular fuel stations and the fuel prices at the particular fuel stations comprises:” 
“determining a set of the particular fuel stations with lowest fuel prices based on the ranked list” (Section “Gas Guru” features an image of a ranked list and map. A certain set of gas stations are color coded as green, indicating lowest fuel prices.);
“providing indicators to highlight the set of the particular fuel stations in the map” (Section “Gas Guru” features an image of a ranked list and map. A certain set of gas stations are color coded as green, indicating lowest fuel prices. The listed gas stations and color code is overlaid on the map.); and
“overlaying the indicators on the map” (Section “Gas Guru” features an image of a ranked list and map. A certain set of gas stations are color coded as green, indicating lowest fuel prices. The listed gas stations and color code is overlaid on the map.).
Regarding Claims 6 and 18, Chester, Alfaro, Rukonic, and Shan teach “The method of claim 1” and “The non-transitory computer-readable medium of claim 15” as shown above. Chester, Alfaro, Rukonic, and Shan do not teach:
“determin[-e or -ing] a set of the particular fuel stations geographically located a threshold distance from a particular client device of the client devices;” 
“identify[ing], based on the ranked list, one fuel station from the set of the particular fuel stations with a lowest fuel price;” 
“determin[-e or -ing] directions from a location of the particular client device to a location of the one fuel station;” and
“provid[-e or -ing] the directions to the particular client device.”
Goldman teaches that “performing the one or more actions comprises:” 
“determin[-e or -ing] a set of the particular fuel stations geographically located a threshold distance from a particular client device of the client devices” (Section “GasBuddy” shows “GasBuddy then lists the gas stations in your area, letting you find the one with the lowest price.” Listing gas stations in “your area” is restricting the list to a threshold distance. Section “Gas Guru” features an image of a ranked list and map.);
“identify[ing], based on the ranked list, one fuel station from the set of the particular fuel stations with a lowest fuel price” (Section “GasBuddy” shows “GasBuddy then lists the gas stations in your area, letting you find the one with the lowest price.” GasBuddy must identify the lowest-priced gas station inorder to “[let] you find the one with the lowest price.” Section “Gas Guru” features an image of a ranked list and map.);
“determin[-e or -ing] directions from a location of the particular client device to a location of the one fuel station” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.); and
“provid[-e or -ing] the directions to the particular client device” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).
Regarding Claims 7 and 19, Chester, Alfaro, Rukonic, and Shan teach “The method of claim 1” and “The non-transitory computer-readable medium of claim 15” as shown above. Chester, Alfaro, Rukonic, and Shan do not teach:
“determin[-e or -ing] geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices;” 
“associat[-e or -ing] data identifying the geographical distances with the ranked list of the particular fuel stations to generate a modified ranked list of the particular fuel stations;” 
“[determining directions from a location of the particular client device to a location of the one fuel station];” and
“provid[-e or -ing] the modified ranked list of the particular fuel stations to the particular client device.”
 Goldman teaches that: 
“determin[-e or -ing] geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices” (Section “Gas Guru” features an image of a ranked list and map. The image shows distance to each listed gas station.);
“associat[-e or -ing] data identifying the geographical distances with the ranked list of the particular fuel stations to generate a modified ranked list of the particular fuel stations” (Section “Gas Guru” features an image of a ranked list and map. The image shows distance to each listed gas station. The list is ranked based on distance.);
“[determining directions from a location of the particular client device to a location of the one fuel station]” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.); and
“provid[-e or -ing] the modified ranked list of the particular fuel stations to the particular client device” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).
Regarding Claim 9, Chester, Alfaro, Rukonic, and Shan teach “The device of claim 8” as shown above. Chester, Alfaro, Rukonic, and Shan do not teach:
“the ranked list ranks the particular fuel stations in an order based on the fuel prices at the particular fuel stations,” and
“a first fuel station, of the particular fuel stations, with a less expensive fuel price is ranked higher in the ranked list than a second fuel station, of the particular fuel stations, with a more expensive fuel price.”
Goldman further teaches that: 
“the ranked list ranks the particular fuel stations in an order based on the fuel prices at the particular fuel stations,” (Section “GasBuddy” shows an image of a list of gas stations ranked by price. Section “GasBuddy” shows “GasBuddy then lists the gas stations in your area, letting you find the one with the lowest price.”) and
“a first fuel station, of the particular fuel stations, with a less expensive fuel price is ranked higher in the ranked list than a second fuel station, of the particular fuel stations, with a more expensive fuel price” (Section “GasBuddy” shows an image of a list of gas stations ranked by price. Section “GasBuddy” shows “GasBuddy then lists the gas stations in your area, letting you find the one with the lowest price.”).
Regarding Claim 12, Chester, Alfaro, Rukonic, and Shan teach “The device of claim 8” as shown above. Chester, Alfaro, Rukonic, and Shan do not teach:
“determine geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices;” and
“provide data identifying the geographical distances in the map with the fuel prices at the particular fuel stations; and”
“provide the map to the particular client device.”
Goldman further teaches that “when performing the one or more actions, are configured to:” 
“determine geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices;” (Section “Gas Guru” features an image of a ranked list and map. The image shows distance to each listed gas station.) and
“provide data identifying the geographical distances in the map with the fuel prices at the particular fuel stations” (Section “MapQuest Gas Prices” features an image which shows the price at a gas station and the distance to that gas station on a map.); and
“provide the map to the particular client device” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).
Regarding Claim 14, Chester, Alfaro, Rukonic, and Shan teach “The device of claim 8” as shown above. Alfaro further teaches:
“determine hours of operation for the particular fuel stations” (C1L32-L36 shows “Attributes of map features that are businesses include phone numbers, fax numbers, website address, email address and opening times.”);
“provide data identifying . . . the hours of operation in the map with the fuel prices at the particular fuel stations” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.” C1L32-L36 shows “An online map is one example of an online information source that makes information about specific facts available to user. An online map includes a plurality of map features, each of which has multiple attributes. A feature and its attributes correspond to a fact which is extrinsically verifiable.” The attribute values could include hours of operation and fuel price.); and
“provide the map to one of the particular client device” (C3L63-C4L4 shows “The online map hosting system 130 is any web-based application known in the art that provides online maps and information about map features, such as business listings, to users. An exemplary online map hosting system 130 is GOOGLE.TM. Maps. Upon receiving a consensus value for an attribute for a map feature from the GI server 100, the online map hosting system 130 can incorporate the consensus value as the value for an attribute for the map feature in maps provided by the online map hosting system 130.”).
 Chester, Alfaro, Rukonic, and Shan do not teach:
“determine geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices” and
 “provide data identifying the geographical distances and the hours of operation in the map with the fuel prices at the particular fuel stations.”
Goldman teaches:
“determine geographical distances between locations of the particular fuel stations and a location of a particular client device of the client devices” (Section “Gas Guru” features an image of a ranked list and map. The image shows distance to each listed gas station.) and
 “provide data identifying the geographical distances . . . in the map with the fuel prices at the particular fuel stations” (Section “MapQuest Gas Prices” features an image which shows the price at a gas station and the distance to that gas station on a map.).
Regarding Claim 17, Chester, Alfaro, Rukonic, and Shan teach “The device of claim 8” as shown above. Chester further teaches “provide the information and the ranked list to the one of the client devices” (Section “Find the Cheapest Gas Near You” shows “No matter where you are, GasBuddy makes it easy to locate the cheapest gas in your area. Using the GPS function on your phone, the GasBuddy app can automatically populate a list of nearby gas stations and their most recently updated fuel prices. You can then filter the list by distance, price, or even quality of gas. GasBuddy is truly the easiest and most reliable way to find cheap gas everywhere you go.” Filtering a list creates a dichotomy of elements (i.e. displayed and not displayed), effectively ranking some elements (i.e. the displayed elements) above others (i.e. the not displayed elements). Section “Find the Closest Gas Station in an Unfamiliar Area” shows “If you’re running low on fuel in an unfamiliar area, the GasBuddy app can also be a lifesaver by showing you the closest gas stations based on your GPS location. This can really come in handy if your fuel light is on and you have no idea where the nearest gas station is. The GasBuddy app also has a map feature that allows you to view gas stations along your route.” The GasBuddy app provides the list to the mobile device). Chester, Alfaro, Rukonic, and Shan do not teach:
 “receive, from the one of the client devices, data indicating a selection of one of the particular fuel stations from the ranked list;”
“determine, based on the selection, directions from a location of the one of the client devices to a location of the one of the particular fuel stations; and”
“provide the directions to the one of the client devices.”
Goldman teaches:
“receive, from the one of the client devices, data indicating a selection of one of the particular fuel stations from the ranked list” (Section “MapQuest Gas Prices” shows that users can choose a gas station. Section “Gas Guru” features an image of a ranked list and map.);
“determine, based on the selection, directions from a location of the one of the client devices to a location of the one of the particular fuel stations” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station.); and
“provide the directions to the one of the client devices.” (Section “MapQuest Gas Prices” shows that “MapQuest GPS app” can navigate users to the chosen gas station. Because the “MapQuest GPS app,” the direction are provided via mobile device.).
Regarding Claim 20, Chester, Alfaro, Rukonic, and Shan teach “The device of claim 8” as shown above. Alfaro  further teaches “the transaction data, the location data, [and] the user history data . . . associated with the users to determine the fuel prices at the fuel stations” (process[ing, by the device,] the transaction data, the location data, and the user history data, with a machine learning model, to determine fuel prices at the fuel stations” (C5L10-L20 shows “The consensus engine 110 determines 315 the value probabilities 220 for the proposed values for an attribute. In order to determine 315 value probabilities 220 for the proposed values for an attribute, the consensus engine 110 retrieves 307 a subset of proposed values for the attribute as well as the value unreliability 210 for each from the attribute database 140. The consensus engine 110 also retrieves 311 the user accuracy 215 for the user providing each proposed value from the user profile database 135. These inputs are used to determine 315 the value probability 220.” C3L48-L62 shows "The client 155 is any type of device that is adapted to access the GI server 100 over the network 150 and that allows user to input information which the client 155 in turn transmits to the GI server 100. Examples include, but are not limited to, personal computing devices including handheld and mobile devices. Users can access online maps from the online map hosting system 130 (described below), and propose values for attributes of the map features via the client 155. The proposed attribute values are received at the GI server 100 via the network interface 105. The GI server 100 determines consensus values from the proposed values, and provides the consensus values to the online map hosting system 130. For simplicity only three clients 155 are shown; in practice there will be numerous clients 155 communicating with GI server 100." Fig. 3 and C4L62-C7L51 shows the calculation of consensus value 225 to be displayed on the map. C5L10-L22 show that the calculation utilizes a “subset” of the proposed values, indicative of cluster modeling and a “Bayesian model,” a type of machine learning.).
Chester, Alfaro, Rukonic, and Shan do not teach: “the transaction data, the location data, the user history data, and vehicle data associated with the users to determine the fuel prices at the fuel stations.”
Goldman teaches “vehicle data associated with the users [determines transaction data]”
(Section “Dash” shows “Dash's tiny sensor connects to any car model made in 1996 or after, plugging in just underneath the steering wheel. The app provides useful driving information: What your "check engine" light means, how you're driving, and how much gas you're using.” Therefore, Dash’s app’s monitoring of the fuel amount is vehicle data which can be used to calculate fuel price (i.e. dollars per gallon) after a purchase. Section “GasBuddy” shows “The crowdsourced app asks people to enter the prices they pay at the pump.” The “prices they pay at the pump” is interpreted as equal to the total cost of the purchase, divided by the total volume purchased.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Your Ultimate Guide To GasBuddy: Saving At The Pump, CHESTER Luggage, Suitcases & Carry-Ons (“Chester” https://chestertravels.com/ultimate-guide-to-gasbuddy/ Published 12/20/2019 as evidenced by html source code line 43: <meta property="article:modified_time" content="2019-12-20T15:21:35+00:00" />)  in view of US8781990B1 ("Alfaro"), US8060423B1 (“Rukonic”), US10242019B1 (“Shan”), and US20140372221A1 (“Momin”). Chester, Alfaro, and Rukonic teach “The device of claim 8” as shown above. Chester, Alfaro, Rukonic, and Shan do not teach “when processing the transaction data, the location data, and the user history data, with a machine learning model,  determine the fuel amounts based on determining whether the users are fixed fuel amount users or variable fuel amount users, or determining whether the users are fixed transaction amount users or variable transaction amount users.”
Momin teaches that “when processing the transaction data, the location data, and the user history data, with a machine learning model, determine the fuel amounts based on” 
“determining whether the users are fixed fuel amount users or variable fuel amount users” (Abstract shows an embodiment that applies discounts (i.e. targeted advertising) to cars that are determined to be in need of fuel. ¶53 and Fig. 3 shows a client computing device 120 comprising a profile module 325, vehicle telematics module 330 and prepay module 335. ¶57 shows “The user profile may include for example, . . . user set threshold information (e.g., transmit a promotion associated with fuel if the tank is a quarter filled, the tank has thirty miles till empty, a low fuel sensor is initiated, etc.), demographic information associated with users, purchase history of the user, driving style information associated with the user, or any other information associated with the user.” ¶57 further shows that “The vehicle information may include information corresponding to the vehicle, such as the vehicle's make or model, the vehicles average mileage on a highway or standard road, a vehicle's maximum capacity for fuel, etc.” ¶52 shows “The promotions may also be filtered via a number of business rules corresponding to user shopping preferences, user profile information, and whether items associated with promotions are currently in a retailers inventory.” Therefore, there is a determination based on user profile information. ¶58 shows “Responsive to determining a vehicle's telematics information, vehicle telematics module 330 may determine . . if the vehicle's telematics information is less than or greater than a corresponding threshold (e.g., a vehicle has less than three gallons of fuel left, a vehicle has less than fifty miles to travel on the current fuel level, a vehicle has greater than ninety percentage of its fuel capacity, etc.).” For example, if a user set the threshold so that they refuel before their 20 gallon gas tank reaches 3 gallons, that user would typically be purchasing 17 gallons. ¶59 shows that estimated fuel consumption to gas station can be included. However, for example, if a user sets a threshold of always having at least fifty miles worth of fuel in their gas tank, the amount of fuel that user typically would purchase would be variable because it would depend on the estimated gas mileage used to calculate the quantity of fuel necessary to travel fifty miles. The logic server 110 would determine which threshold applied (i.e. whether it’s based on volume or estimated mileage), and therefore the client computing device 120 would determine whether the user is a fixed fuel amount user or a variable fuel amount user. ¶59 shows that “Prepay module 330 may determine the amount of fuel required for the vehicle based on an amount of fuel in the vehicle when an initiator action takes place (e.g. the vehicle has two gallons of fuel when a low fuel light has turned on), the vehicle's maximum fuel capacity (e.g. the vehicle can store twenty gallons of fuel), an amount of fuel required for the vehicle to travel to a retailer that may be based on a vehicle make and model, road type, and/or user driving style (e.g. it may require the vehicle to use one gallon of fuel to travel to the retailer). First, prepay module 335 may determine the vehicle's estimated fuel level upon reaching the retailer (e.g. the vehicle's current fuel level minus the estimated amount of fuel required to travel to the retailer).” Therefore, the determination of the estimated fuel amount is based on determining which threshold parameter (i.e. minimum volume of fuel or remaining range) of the user profile applies.), or
“determining whether the users are fixed transaction amount users or variable transaction amount users.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alfaro with Chester because Alfaro teaches that the system would be applicable to gas prices at gas stations and provide users with more accurate prices than websites like GasBuddy.com (Alfaro C11L35-L53), which is the same site and application discussed in Chester. Thus, combining Chester with Alfaro furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rukonic with Chester and Alfaro because Rukonic teaches that including additional user data, beside transaction data, enhances the accuracy that the mathematical model can predict which category a certain transaction should be assigned (C1L09-C2L46). The predictive model in Rukonic performs the same function of accurately assigning categories to user transactions for the purpose of extracting useful data as the predictive model in Alfaro. Thus, combining Rukonic with Chester and Alfaro furthers the interest taught in Rukonic, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shan with Chester, Alfaro, and Rukonic because Shan teaches that using the machine learning model to consolidate user data transforms the data into a more useful format (C6L27-C7L2). This process includes assigning transactions “topics” in order to eliminate much of the extra data from the entire event data (C11L15-L24). The model in Shan performs the same function of accurately assigning categories to user transactions for the purpose of extracting useful data as the model in Rukonic (C25L45-58 shows “Numerous, methods, means, mechanisms, processes and/or procedures for analyzing and/or searching data in response to various search criteria/parameters are well known to those of skill in the art. Consequently, a more detailed discussion of methods, means, mechanisms, processes and/or procedures for analyzing and/or searching data in response to various search criteria/parameters, such as the analysis/search performed, in one embodiment, at SEARCH THE AGGREGATED AND/OR CATEGORIZED FINANCIAL DATA FROM THE ONE OR MORE CONTRIBUTING CONSUMERS FOR FINANCIAL DATA FROM CONTRIBUTING CONSUMERS HAVING THE SPECIFIC USER ATTRIBUTE OPERATION 215, is omitted here to avoid detracting from the invention.”). Thus, combining Shan with Chester, Alfaro, and Rukonic furthers the interest taught in Rukonic, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Momin with Chester, Alfaro, and Rukonic because Momin teaches more efficient marketing of gas prices by communicating directly with user device (¶¶8-9 and Fig. 5.), which is the function of the GasBuddy app of Chester (Section “GasBuddy: The Basics”). Thus, combining Momin with Chester, Alfaro, and Rukonic furthers the interest taught in Alfaro, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments filed 07/20/2022, with respect to Rejections under 35 U.S.C. 101 for Claims 1-20, have been fully considered and are not persuasive. During the telephone interview, no agreement was met regarding the rejections under 35 U.S.C. 101. As discussed above, the amendments merely further limit the abstract idea and do not provide significantly more. Therefore, the amended Claims 1-20 are rejected under 35 U.S.C. 101.
Applicant’s arguments filed 07/20/2022, with respect to Rejections under 35 U.S.C. 103 for Claims 1-20, have been fully considered and are persuasive. The amendments advanced prosecution and have traversed the non-final rejections because the prior art cited in the non-final rejection does not teach the use of historical vehicle data. However, the amended Claims 1-20 are rejected under 35 U.S.C. 103 in light of the additional prior art of US8060423B1 (“Rukonic”) and US10242019B1 (“Shan”) as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20150332414-A1 (“Unser” assigned to Mastercard International Incorporated) shows categorizing items purchased based on financial transaction data, without direct itemization.
US-10445152-B1 (“Zhang” assigned to Experian Information Solutions LLC) shows categorized transactions statistically modeled to predict user habits. This model can aggregate multiple user’s data to create a user profile for a “generic” user.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628